Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 8/27/2021.  Claims 1, 5-10 and 14-19  are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of providing a data store for storing information indicating a non-ephemeral local initiate port number for initiating an stream control transmission protocol (SCTP) connection for at least one of a plurality of MH endpoints associated with a connection manager and information indicating whether SCTP MH initiator connections are enabled or disabled for each of the plurality of MH endpoints, wherein, when SCTP MH initiator connections are disabled for a first MH endpoint, a signaling firewall indicates a local service port as a source port in a connection rule associated with ingress traffic for the first MH endpoint; determining, using the data store, that an stream control transmission protocol (SCTP[[)]] MH connection between [[a]] the first MH endpoint and a second MH endpoint and initiated by the first MH endpoint is enabled, wherein each of the MH endpoints is associated with a primary internet protocol (IP) address and at least one secondary IP address for reaching the respective MH endpoint; identifyinq, using the data store, a local initiate port associated with the SCTP MH connection, wherein the local initiate port is a non-ephemeral port determined prior to the SCTP MH connection being initiated, wherein the local service port is different from the local initiate port used to initiate the SCTP MH connection; using the local initiate port to configure connection rules to allow traffic associated with a plurality of paths associated with the SCTP MH connection, wherein the connection rules indicate that 
Claims 5-10 and 14-19 are allowed based on similar reason(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449